 In the Matter of ARMOUR AND COMPANYandUNITED PACKING HOUSEWORKERS OF AMERICA, LOCAL 317, C. I. 0.Case No. 19-R-1655.-Decided March 6, 1946Messrs.W. A. CoonandL. J. Fitzpatrick,of Portland, Oreg., forthe Company.Mr. A. F. Hartung,of Portland, Oreg., andMr. R. E. Engelking,of Spokane, Wash., for the C. I. 0.Messrs.Herman FahlbuschandLyle Augee,of Portland, Oreg.,for the A. F. L.Mr. Phil E. Thompson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Packing House Workers ofAmerica, Local 317, C. I. 0., herein called the C. I. 0.,1 allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Armour and Company, Portland, Oregon,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before ErwinA. Peterson, Trial Examiner.The hearing was held at Portland,Oregon, on December 13, 1945, At the start of the hearing, the TrialExaminer overruled the objection of the C. I. 0. to a motion to'inter-vene filed by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Local 656, A. F. L., herein called the A. F. L. TheCompany, the C. I. 0., and the A. F. L. appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :1The parties stipulated that all formal papers herein be amended to show the nameof the C. I. O. as indicated in the caption and in the body of the Decision.66 N. L.R. B., No. 37.324 ARMOUR AND COMPANYFINDINGS OF FACT1.THE BUSINESSOF THE COMPANY325Armour and Company, an Illinois Corporation, having its prin-cipal place of business at Chicago, Illinois, is engaged at its Portland,Oregon, plant in the slaughtering of livestock and the processing ofmeat products.During the past year the Company purchased forslaughter and processing at its Portland, Oregon, plant, livestockvalued inexcessof $2,750,000, approximately 32 percent of which wasreceived from points outside the State of Oregon.During the sameperiod the Company sold finished meat products from its Portland,Oregon, plant valued in excess of $2,750,000, approximately 25 per-cent of which was shipped to points outside the State of Oregon.The Company admits that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Packing House Workers of America, Local 317,is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,Local656, is alabor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. asthe exclusive bargaining representative of certain of its employeesat its Portland, Oregon, plant, until the C. I. O. has been certifiedby the Board in an appropriate unit.From 1935 to 1941, the A. F. L. was the recognizedbargainingrepresentative of the employees involved herein, under a writtencontract with the Company's predecessor.When the Company as-sumed ownership of the Portland plant in 1941, although not assum-ing this contract, it proceeded, generally, to abide by its terms,continuing the A. F. L. as the recognized bargaining representative.In 1942, negotiations between the Company and the A. F. L. for anew contract resulted in disputedissuesbeing submitted to the WarLabor Board, which issued its final directive in April 1945.However,no contract was executed pursuant to the directive, and at the timeof the hearing further negotiations were pending between the Com- 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany and the A. F. L. On October 18, 1945, the C. I. O. filed itspetition herein.The A. F. L. maintains that the proceedings before the War LaborBoard, and the outstanding directive of that agency, constitute a barto the instant proceeding.We find no merit in the A. F. L.'s con-tention.The A. F. L. is not in a position of a newly certified orrecognized bargaining representative which has been deprived ofan opportunity to demonstrate its effectiveness as a bargaining agentbecause of the submission of disputed issues to the War Labor Board.The A. F. L. has been the bargaining representative of the employeesinvolved herein since 1935 and has enjoyed ample opportunity toobtain, and has obtained, substantial benefits for such employees .2A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. THE APPROPRIATE UNITThe parties generally agree that the bargaining unit should consistof all plant employees, including mechanics and poultry workers,but, excluding all office employees, truck drivers, and salesmen.How-ever, the parties are in di'sa'greement as to several categories.TheC. I. O. would exclude the master mechanic, killing roomforeman,and wholesale market foreman and would include the shipping clerks,the receiving clerk, and the watchmen.The A. F. L. would includeall the foregoing employees except the receiving clerk.The Companywould exclude all the disputed categories, which are hereinafter dis-cussed.Master mechanic, killing room foreman, wholesale market foreman,and shipping clerks:These employees are' in charge of groups numbering from 4 to 30employees.The record indicates they all have authority to hire, disci-pline, and discharge employees under their supervision.Accordingly,2Matter of Higgins Industries, Inc.,65 N. L. R. B. 50;Matter of Lonsdale Company(Blackstone Cotton Mill),63 N. L. R. B75;Matter of American Car and FoundryCompany,60 N. L. R. B. 735 ;Matter of Federal Scren, Works,61 N. L. R. B. 387 ;Matter of Na-Mac Products Corporation,60 N. L. R. B. 1463;Matter ofKennecottCopper Corporation, Nevada Mines Division,51 N. L. R. B. 930.The FieldExaminerreported that the C. I. O. submitted 29 designations and thatthere are approximately 50 employees in the appropriate unit.The A. F. L. reliesupon its past bargaining relationship with the Company as evidence of its interest inthis proceeding. ARMOUR AND COMPANY327we find thattheyare supervisory employees,and we shall excludethem from the unit.Receiving clerk:The Company employs one receiving clerk. Ile performs the cus-tomary duties of such an employee, including the distribution andallocation of supplies and equipment to the various production depart-ments.He is also in charge of dispensing tools to the workmen. Hiswork is clerical, he receives instructions from the general plantsuperintendent, and performs substantially all his duties in the receiv-ing department.His work is in close proximity to the productionworkers.We are of the opinion that plant clerical employees whowork in production departments, under the same supervision as pro-duction employees, have a community of interest with such employees,and, accordingly, belong in the same unit.4We shall include thisemployee.Watchmen:The Company employs three watchmen.They make regularrounds, protect against fire and theft, and are paid on an hourlybasis.They are neither militarized nor deputized. Inasmuch as theduties of the watchmen are custodial and not monitorial, we shallinclude them within the unit.5We find that all production and maintenance employees, includingmechanics, poultry workers, the receiving clerk, and watchmen, butexcluding all office employees, truck drivers,salesmen,the mastermechanic, shipping clerks, killing room foreman, wholesale marketforeman, and all or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.'SeeMatterof SylvaniaIndustrial Corporation,61 N. L.R.B. 1585;Matter ofGoodmanManufacturing Company,58 N. L.R. B. 531.5 SeeMatter of LectroliteCorporation,63 N. L. R B. 369; cf.Matterof Kelsey-HayesWheel Company,62 N. L. R B. 421. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour andCompany, Portland, Oregon, plant, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byUnited Packing House Workers of America, Local 317, affiliated withthe Congress of Industrial Organizations, or by Amalgamated MeatCutters and Butcher Workmen of North America, Local 656, affili-ated with the American Federation of Labor, for the purposes of col-lective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.